United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, LONG BEACH
PROCESSING & DISTRIBUTION CENTER,
Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1445
Issued: February 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2013 appellant filed a timely appeal from a May 13, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) finding that she had no loss of wageearning capacity. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant’s actual earnings as a customer care representative fairly
and reasonably represent her wage-earning capacity.
On appeal, appellant contends that she should be paid compensation based on her
position as a mail processor grade 6/0, not as a level 4 customer care agent.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 20, 2002 appellant, then a 49-year-old mail processor clerk, filed an
occupational disease claim alleging injury to her left shoulder as a result of sweeping, lifting and
pulling trays of mail. On September 10, 2002 OWCP accepted a left shoulder sprain. On
August 17, 2004 it issued a schedule award for 10 percent impairment of the left upper
extremity. Appellant was released to modified work and the employing establishment
accommodated her work restrictions as a limited-duty mail processing clerk. She earned wages
in this position at a level 6, grade 0. The employing establishment reduced appellant’s hours
under the National Reassessment Program (NRP) and, as of January 1, 2010, it could no longer
accommodate her limitations.2 After the modified position was withdrawn, OWCP paid
compensation for wage loss.
On October 5, 2011 OWCP referred appellant to Dr. Ghol Bahman Ha’Eri, a Boardcertified orthopedic surgeon, for a second opinion. In an October 26, 2011 report, Dr. Ha’Eri
listed appellant’s accepted conditions as left shoulder sprain and left shoulder rotator cuff
tendinitis. He found that she had residuals of the accepted work injury. Dr. Ha’Eri
recommended temporary daily employment limitations of two hours intermittent reaching above
the shoulder and one hour pushing/pulling and lifting up to 20 pounds. He also requested a
magnetic resonance imaging (MRI) scan of appellant’s shoulder. In a supplemental report,
Dr. Ha’Eri noted that the November 17, 2011 MRI scan showed supraspinatus tendinitis and
subacromial bursitis. He noted that her work restrictions remained the same.
In a February 22, 2012 report, Dr. Behzad Haghi, Board-certified in family medicine and
occupational medicine, diagnosed tenosynovitis, de Quervain’s and impingement syndrome of
the shoulder. He listed appellant’s restrictions as no repetitive pushing/pulling with right upper
arm, no lifting over 15 pounds, and no repetitive reaching above the right shoulder.
On January 29, 2013 appellant accepted a position as a customer care agent. The
employing establishment noted that the position would be in strict compliance with her work
restrictions including no repetitive pushing/pulling with right arm, no lifting over 15 pounds and
no repetitive reaching above the shoulder. Appellant commenced work on February 11, 2013.
The employing establishment noted that the annual salary for appellant’s position as a customer
care agent was $53,633.00 (or $1,031.40 per week). The record indicates that as of the date of
injury of February 4, 2002, appellant was paid based on a level 5, step M. In a telephone call on
May 10, 2013, the employing establishment advised OWCP that the current wages for
appellant’s date-of-injury mail processor clerk level 5/M position was $50,871.00.
By decision dated May 13, 2013, OWCP found that appellant had actual earnings as a
customer care agent of $53,633.00 that fairly and reasonably represented her wage-earning
capacity. Appellant had performed this position for two months or more and it was considered
suitable. OWCP also noted that her actual earnings met or exceeded the current wages of the job
that she held when injured. Accordingly, OWCP determined that appellant’s entitlement to
2

OWCP accepted a traumatic injury for a right shoulder sprain that occurred on January 26, 2002 in OWCP File
No. xxxxxx065. It accepted a prior claim for lumbar strain, thoracic or lumbosacral neuritis and displacement of
lumbar intervertebral disc in OWCP File No. xxxxxx218.

2

wage-loss compensation ceased the date that she was reemployed with no loss in earning
capacity.
LEGAL PRECEDENT
Section 8115(a) of FECA provides that, in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by the employee’s actual
earnings if the actual earnings fairly and reasonably represent the employee’s wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity, and
in the absence of showing that they do not fairly and reasonably represent the injured employee’s
wage-earning capacity, must be accepted as such a measure.3 The formula for determining loss
of wage-earnings capacity based on actual earnings developed in the Albert C. Shadrick
decision,4 has been codified at 20 C.F.R. § 10.403.5 OWCP procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.6 The amount of any compensation paid is based on the wage-earning capacity
determination and it remains undisturbed until properly modified.7
ANALYSIS
OWCP accepted appellant’s claim for left shoulder sprain. The second opinion
physician, Dr. Ha’Eri, found that appellant could work with restrictions including
pushing/pulling/lifting of up to 20 pounds. Appellant’s treating physician, Dr. Haghi, found that
appellant was restricted in her work capacity and opined that she should perform no repetitive
pushing/pulling with her right upper arm, no lifting over 15 pounds and no repetitive reaching
above the right shoulder. The employing establishment offered appellant a position as a
customer care agent, and indicated that this position would be within Dr. Haghi’s restrictions.
Appellant commenced work in this position on February 11, 2013. At the time that OWCP
issued its decision finding that appellant had no loss of wage-earning capacity on May 13, 2013,
appellant had worked for over 60 days.
Appellant’s performance of the position in excess of 60 days is persuasive evidence that
the position represents her wage-earning capacity.8 There is no evidence that the position was

3

See Sharon C. Clement, 55 ECAB 552 (2004).

4

5 ECAB 376 (1953).

5

Lottie M. Williams, 56 ECAB 302 (2005); see also C.G., Docket No. 11-1538 (issued March 26, 2012).

6

Federal (FECA Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
7

J.F., Docket No. 11-133 (issued October 19, 2011).

8

OWCP procedures provide that a determination regarding whether actual earnings fairly and reasonably
represent wage-earning capacity should be made after an employee has been working in a given position for more
than 60 days. See supra note 6.

3

seasonal, temporary or makeshift work designed for her particular needs.9 The physical
restrictions are within the limitations set by her treating physician, Dr. Haghi. Appellant’s actual
earnings as a customer care agent properly represented her wage-earning capacity. OWCP
properly accepted these earnings as the best measure of her wage-earning capacity.
The position paid appellant $53,633.00 annually. The current wages for her date-ofinjury position as a mail processor clerk, level 5/M were $50,871.00. Accordingly, the rate of
pay for the customer care agent in the amount of $53,633.00 exceeds appellant’s date-of-injury
position rate of pay. Therefore, appellant had no loss of wage-earning capacity under the
Shadrick formula as of the date of May 13, 2013, the date of OWCP’s decision.
Appellant may request modification of the loss wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that appellant’s actual earnings as a customer care representative fairly
and reasonably represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 13, 2013 is affirmed.
Issued: February 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
9

J.F., Docket No. 11-133 (issued October 19, 2011).

4

